Exhibit 10.5 THIS RENEWAL REVOLVING LINE OF CREDIT PROMISSORY NOTE RENEWS THAT CERTAIN REVOLVING LINE OF CREDIT PROMISSORY NOTE (THE “PRIOR NOTE”) DATED JUNE 25, 2$15,000,000.00 MADE BY BORROWER AND PAYABLE TO LENDER, THE INDEBTEDNESS EVIDENCED BY THE PRIOR NOTE SHALL NOW BE PAYABLE PURSUANT TO THE TERMS OF THIS RENEWAL REVOLVING LINE OF CREDIT PROMISSORY NOTE. RENEWAL REVOLVING LINE OF CREDIT PROMISSORY NOTE Tampa, Florida July 1, 2013 FOR VALUE RECEIVED , the undersigned, SUPERIOR UNIFORM GROUP, INC., a Florida corporation (the “ Borrower ”), hereby promises to pay to the order of FIFTH THIRD BANK , an Ohio banking corporation (the “ Lender ”) or its assigns, at its office located at 201 East Kennedy Boulevard, 18 th Floor, Tampa, Florida 33602, on the Maturity Date, as defined in the Credit Agreement dated as of July 1, 2013 (as the same may be amended, supplemented, replaced, amended and restated or otherwise modified from time to time, the “ Credit Agreement ” ), between, inter alios , the Borrower and the Lender, the lesser of the principal sum of FIFTEEN MILLION AND NO/100 DOLLARS ($15,000,000.00) or the aggregate unpaid principal amount of all Advances made by the Lender to the Borrower pursuant to the Credit Agreement, in lawful money of the United States of America in immediately available funds, and to pay interest from the date hereof on the principal amount thereof from time to time outstanding, in like funds, at said office, on each Payment Date at the rate or rates per annum applicable to the Revolving Credit Facility as provided in the Credit Agreement. In addition, should legal action or an attorney-at-law be utilized to collect any amount due hereunder, the Borrower further promises to pay all out-of-pocket costs of collection, including the reasonable attorneys’ fees of the Lender. Capitalized or initially capitalized terms used herein and not otherwise defined shall have the meanings given to such terms in the Credit Agreement. The Borrower promises to pay interest, on demand, on any overdue principal and, to the extent permitted by law, overdue interest from their due dates at a rate or rates provided in the Credit Agreement. If any payment of principal or interest is not paid when due under (whether by acceleration or otherwise) or within ten (10) days thereafter, the Borrower shall pay to Lender a late payment fee of 5% of the payment amount then due, with a minimum fee of $20.00. Upon the occurrence and during the continuance of an Event of Default, all outstanding principal of this Note shall bear interest at the Default Rate, and such default interest shall be payable on each Payment Date or upon demand or acceleration by Lender. To the greatest extent permitted by law, interest shall continue to accrue under the Notes at the Default Rate after the filing by or against any Loan Party of any petition seeking any relief in bankruptcy or under any law pertaining to insolvency or debtor relief. The principal amount of this Note is subject to mandatory prepayments as provided in Section 3.03 of the Credit Agreement. Subject to and upon compliance with all of the terms and conditions of the Credit Agreement, Borrower may borrow, repay and reborrow the proceeds of the Revolving Credit Facility. All borrowings evidenced by this Renewal Revolving Line of Credit Promissory Note and all payments and prepayments of the principal hereof and the date thereof shall be recorded by the holder THIS RENEWAL REVOLVING LINE OF CREDIT PROMISSORY NOTE HAS BEEN BOTH EXECUTED AND DELIVERED OUTSIDE OF THE TERRITORIAL LIMITS OF THE STATE OF FLORIDA AND IS NOT SECURED BY REAL PROPERTY LOCATED WITHIN THE STATE OF FLORIDA. THEREFORE, NO DOCUMENTARY STAMP TAX IS DUE HEREOF. hereof in its internal records. Should a conflict arise between this Revolving Line of Credit Promissory Note and the Credit Agreement, the terms of the Credit Agreement shall control. This Renewal Revolving Line of Credit Promissory Note is issued in connection with, and is entitled to the benefits of, the Credit Agreement which, among other things, contains provisions for the acceleration of the maturity hereof upon the happening of certain events, for prepayment of the principal hereof prior to the maturity hereof and for the amendment or waiver of certain provisions of the Credit Agreement, all upon the terms and conditions therein specified. THIS RENEWAL REVOLVING LINE OF CREDIT PROMISSORY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF FLORIDA AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. THIS REVOLVING LINE OF CREDIT PROMISSORY NOTE WILL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF FLORIDA. BORROWER BY ITS EXECUTION HEREOF AND LENDER BY ITS ACCEPTANCE HEREOF, EACH IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. [SIGNATURE ON FOLLOWING PAGE] IN WITNESS WHEREOF , the Borrower has caused this Renewal Revolving Line of Credit Promissory Note to be signed by its duly authorized representative all as of the day and year first above written. SUPERIOR UNIFORM GROUP, INC. , a Florida corporation By: /s/ Andrew D. Demott, Jr. Andrew D. Demott, Jr., Executive Vice President, Chief Financial Officer and Treasurer Renewal Revolving Line of Credit Promissory Note Signature Page
